                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                     WESTERN DIVISION AT DAYTON

DARYL WALLACE,

                              Plaintiff,             :       Case No. 3:17-cv-183


                                                             District Judge Thomas M. Rose
       -   vs   -                                            Magistrate Judge Michael R. Merz

MONTGOMERY COUNTY OHIO/
MONTGOMERY COUNTY BOARD OF
 COMMISSIONERS, et al.,


                              Defendants.            :



                                    RECUSAL ORDER




        This action under 42 U.S.C. § 1983 was filed May 24, 2017 (Complaint, ECF No. 1). At

the time of filing, the undersigned was designated as the Magistrate Judge to whom the case would

be referred if the District Judge ever took that action. No referral was made until January 18, 2019

(ECF No. 53). However, in the meantime the practice of the undersigned has been limited, by

agreement with all the Dayton judges, to habeas corpus actions under 28 U.S.C. §§ 2254 and 2255

and In re Ohio Execution Protocol Litig., Case No. 2:11-cv-1016, the set of consolidated cases

challenging Ohio’s method of execution.




                                                 1
       Accordingly, the undersigned hereby RECUSES himself from further judicial involvement

with this case and directs the Clerk to reassign it randomly to one of the full-time Magistrate Judges

resident at Dayton.



January 18, 2019.

                                                                 s/ Michael R. Merz
                                                                United States Magistrate Judge




                                                  2
